Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to a cooktop comprising, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
Examiner notes that the amendment filed 03/03/2022 has overcome all outstanding 112(a) rejections. 
Reasons for Allowance
Claims 1-2 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards an enamel composition, comprising: 15 to 50 wt% of phosphorus pentoxide (P2O5), 1 to 20 wt% of silicon dioxide (SiO2); 1 to 20 wt% of boron oxide (B2O3); 5 to 20 wt% of at least one of lithium superoxide (Li2O), sodium oxide (Na2O), or potassium oxide (K2O); 1 to 5 wt% of at least one of sodium fluoride (NaF), calcium fluoride (CaF2), or aluminum fluoride (AlF3); 1 to 35 wt% of at least one of magnesium oxide (MgO), barium oxide (BaO), calcium oxide (CaO); 5 to 15 wt% of a sum of molybdenum trioxide (MoO3) and vanadium pentoxide (V2O5) or a sum of MoO3 and iron oxide (Fe2O3); and greater than 5 and less than 30 wt% of titanium dioxide (TiO2).
The closest prior art is considered to be Gwoo et al. (US20200270171, hereinafter referred to as Gwoo). Gwoo is directed to an enamel composition (see Gwoo at the Abstract). Gwoo discloses an example of an enamel composition which comprises 21.2 wt% P2O5, 13.82 wt% SiO2, 11.66 wt% B2O3, 9.94 wt% K2O, 1.67 wt% NaF, 9.33 wt% of the sum of MoO3 and V2O5 where MoO3 is 2O5 is 0%, and 0.85 wt% TiO2. However, the example is Gwoo does not comprise 1 to 35 wt% of at least one of MgO, BaO, or CaO, therefore claim 1 avoids Gwoo as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowable due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731